Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 05/07/2021.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 10 of the Remarks, filed 05/17/2021, with respect to the objections to claims 1 and 15 have been fully considered and are persuasive.  The objections of claims 1 and 15 has been withdrawn.
Applicant’s arguments, see page 10 of the Remarks, filed 05/17/2021, with respect to the 35 USC 112 rejections to claims 1-18 have been fully considered and are persuasive.  The rejections of claims 1-18 has been withdrawn.
Applicant’s arguments, see pages 11-14 of the Remarks, filed 05/17/2021, with respect to the 35 USC 103 rejections to claims 1, 15 and 19 have been fully considered and are persuasive.  The rejections of claims 1, 15 and 19 has been withdrawn.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the Examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: Independent claims 1, 15 and 19, and their respective dependent claims, are allowable over the prior art of record, including Gangawane, Xu and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render hosting, on the mobile device, a native application, the mobile device including a user agent for pre-authenticated users, sending, from the user agent on the mobile device, the authentication token for the pre-authenticated user to the authentication server in response to the redirection request form the authentication server, and receiving, on the native application on the mobile device, an authentication cookie for the authenticated user to access the resource on the relying party server, the authentication cookie being received in response to the authentication server authenticating the authentication token received from the user agent of the mobile device, in view of the other limitations of the claim and the Applicant’s arguments on pages 12-14 of the Remarks filed 05/17/2021, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497